DETAILED ACTION
1.	This communication is in response to the Application filed on 11/20/2020. Claims 2-21 are pending and have been examined. Claim 1 is cancelled.
					Allowable Subject Matter
2.	Claims 5-7, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 2-4, 8-14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bluche (US 20180005082; hereinafter BLUCHE) in view of van den Oord, et al. (US 20180075343; hereinafter OORD), and further in view of Roblek, et al. (US 20170330586; hereinafter ROBLEK).    
As per claim 2, BLUCHE (Title: Systems and methods for recognizing characters in digitized documents) discloses “A computer implemented method for processing an input text segment in an input natural language to generate a final output for the input text segment, the method comprising: receiving an input text segment in the input language (BLUCHE, [0004], recognizing and transcribing text <read on generating a final output> in digitized documents .. determining .. one or more handwritten characters in a sequence of characters <read on natural language>. Also see OORD below); 
processing the input text segment using an encoder neural network to generate an encoder neural network output, [ the encoder neural network comprising multiple depth wise separable convolutional neural network layers ] (BLUCHE, [0030], convolutional neural .. The encoder unit may be configured to encode the received image using a neural network); and
processing the encoder neural network output [ using a decoder neural network ] to generate a decoder neural network output, the generated decoder neural network output representing the final output (BLUCHE, [0033], a multi-dimensional long short term memory architecture with a decoder unit that iteratively predicts one or more characters at each iteration; [0031], Multi-dimensional long short-term memory recurrent neural networks combine convolutional layers and long short-term memory recurrences; Abstract, one or more attention weights are determined. By applying the one or more attention weights to each of the one or more feature vectors, one or more image summary vectors are determined. Based at least in part on the one or more image summary vectors, one or more handwritten characters are determined <read on output sequence>).”
BLUCHE does not explicitly disclose “using a decoder neural network ..” However, the feature is well known in the art, as evidenced by OORD (Title: Processing sequences using convolutional neural networks). 
In the same field of endeavor, OORD teaches: [0026] “a neural machine translation system for processing text sequences. The system is configured to receive an input sequence of source embeddings representing a source sequence of words in a source natural language and to generate an output sequence of target embeddings representing a target sequence of words that is a translation of the source sequence into a target natural language, the system comprising: a dilated convolutional neural network configured to process the input sequence of source 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of OORD in a system (as taught by BLUCHE) to enable text translation using convolutional neural networks.
BLUCHE in view of OORD does not explicitly disclose “the encoder neural network comprising multiple depth wise separable convolutional neural network layers ..” However, the feature is well known in the art, as evidenced by ROBLEK (Title: Frequency based audio analysis using neural networks).
In the same field of endeavor, Roblek teaches: [0019] “convolutional neural network stage comprises at least (i) a 1×1×2 convolutional layer with row stride of 1 followed by a max pooling layer with row stride 2, (ii) a 3×1×D convolutional layer, and (iii) a 3×1×D depthwise-separable convolution with row stride 1 followed by a max pooling layer with row stride 2, wherein D represents a convolutional layer filter depth.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of ROBLEK in a 
As per claim 3 (dependent on claim 2), BLUCHE in view of OORD and ROBLEK further discloses “wherein the final output for the input text segment is an output text segment in a target natural language that is a predicted translation of the input text segment into the target natural language (OORD, [0026], a neural machine translation system for processing text sequences. The system is configured to receive an input sequence of source embeddings representing a source sequence of words in a source natural language and to generate an output sequence of target embeddings representing a target sequence of words that is a translation of the source sequence into a target natural language).”
As per claim 4 (dependent on claim 2), BLUCHE in view of OORD and ROBLEK further discloses “wherein processing the input text segment using an encoder neural network to generate an encoder neural network output comprises: preprocessing the input text segment using an input embedding neural network layer to generate an embedded input text segment, the input embedding neural network layer configured to receive input text segments in the input language and to embed the received input text segments into a predetermined feature depth; and processing the embedded input text segment using the encoder neural network to generate an encoder neural network output (OORD, [0026], receive an input sequence of source embeddings representing a source sequence of words .. generate an output sequence; ROBLEK, [0019], convolutional neural network .. depthwise-separable convolution).” 
As per claim 8 (dependent on claim 2), BLUCHE in view of OORD and ROBLEK further discloses “wherein the encoder neural network comprises an input encoder sub neural network and an input-output mixer sub neural network (OORD, [0026], The system is .”  
As per claim 9 (dependent on claim 8), BLUCHE in view of OORD and ROBLEK further discloses “wherein the input encoder sub neural network is configured to process a received input text segment and generate as output an encoded input text segment (OORD, [0026], a neural machine translation system for processing text sequences. The system is configured to receive an input sequence of source embeddings representing a source sequence of words in a source natural language and to generate an output sequence of target embeddings representing a target sequence of words ..).”
As per claim 10 (dependent on claim 9), BLUCHE in view of OORD and ROBLEK further discloses “wherein the input-output mixer neural network is configured to process (i) the encoded input text segment, and (ii) a previous decoder output to generate an encoded input-output mixer neural network output (OORD, [0026], The system is configured to receive an input sequence of source embeddings representing a source sequence of words in a source natural language and to generate an output sequence of target embeddings representing a target sequence of words; [0061], the neural network system 100 generates audio sequences autoregressively. That is, for each particular time step in an output audio sequence, the neural .”  
  	As per claim 11 (dependent on claim 10), BLUCHE in view of OORD and ROBLEK further discloses “wherein the decoder neural network is configured to receive inputs from the input encoder sub neural network and the input-output mixer neural network (OORD, [0061], the neural network system 100 generates audio sequences autoregressively. That is, for each particular time step in an output audio sequence, the neural network system 100 generates the audio sample at the time step conditioned on the audio samples that have already been generated as of the particular time step, i.e., on audio samples at time steps that are earlier than the particular time step in the audio sequence <read on mixer mechanism>).”  
As per claim 12 (dependent on claim 11), BLUCHE in view of OORD and ROBLEK further discloses “wherein the encoder neural network output comprises a concatenated input encoder sub neural network output and input-output mixer neural network output (OORD, [0061], the neural network system 100 generates audio sequences autoregressively. That is, for each particular time step in an output audio sequence, the neural network system 100 generates the audio sample at the time step conditioned on the audio samples that have already been generated as of the particular time step, i.e., on audio samples at time steps that are earlier than the particular time step in the audio sequence <read on concatenated and mixer mechanism>).”  
As per claim 13 (dependent on claim 2), BLUCHE in view of OORD and ROBLEK further discloses “wherein the decoder neural network comprises one or more convolutional neural network layers (BLUCHE, [0030], convolutional neural networks <also read on the .”
As per claim 14 (dependent on claim 2), BLUCHE in view of OORD and ROBLEK further discloses “wherein the decoder neural network and the encoder neural network comprise an attention mechanism (BLUCHE, Abstract, By applying the one or more attention weights to each of the one or more feature vectors, one or more image summary vectors are determined. Based at least in part on the one or more image summary vectors, one or more handwritten characters are determined <read on decoding>).” 
Claims 17-19 (similar in scope to claims 2-4) are rejected under the same rationale as applied above for claims 2-4. BLUCHE also teaches: [0015] “processor .. memory ..”
Claims 20-21 (similar in scope to claims 2-3) are rejected under the same rationale as applied above for claims 2-3. BLUCHE also teaches: [0015] “processor .. memory ..”
Double Patenting

4.	Independent claims 2, 17, 20 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding independent claims 1, 17, 18 of U.S. patent #10853590 (original application 16/688958). Dependent claims are similarly rejected based on the corresponding dependent claims and their dependency on the rejected independent claims.
The present application, Claim 2: 
2. A computer implemented method for processing an input text segment in an input natural language to generate a final output for the input text segment, the method comprising: receiving an input text segment in the input language; processing the input text segment using an encoder neural network to generate an encoder neural network output, the encoder neural 
Patent #10853590, Claim 1: 
1. A computer implemented method for translating an input text segment in an input natural language to a corresponding output text segment in a target natural language, the method comprising: receiving an input text segment in the input language; processing the input text segment using an encoder neural network to generate an encoder neural network output, the encoder neural network comprising multiple depth wise separable convolutional neural network layers; and processing the encoder neural network output using an autoregressive decoder neural network to generate a decoder neural network output, the generated decoder neural network output representing a predicted output text segment in the target natural language.
Conclusion 
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/FENG-TZER TZENG/		3/20/2022Primary Examiner, Art Unit 2659